     Case: 1:21-cv-02006 Document #: 81 Filed: 07/30/21 Page 1 of 2 PageID #:6788




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PROTECT OUR PARKS, INC., et al.,                     )
                                                     )
               Plaintiffs,                           )
                                                     )
v.                                                   )      No. 21-cv-2006
                                                     )
PETE BUTTIGIEG,                                      )      Hon. John Robert Blakey
SECRETARY OF THE U.S. DEPARTMENT                     )
OF TRANSPORTATION, et al.,                           )
                                                     )
               Defendants.                           )

                             PLAINTIFFS’ NOTICE OF MOTION

       Please take notice that on Thursday, August 26, 2021, at 11:00 a.m., the undersigned will

appear before the Honorable John Robert Blakey, or any judge sitting in his stead, in Courtroom

1203 of the U.S. District Court for the Norther District of Illinois, Eastern Division, and present

Plaintiffs’ Motion to File Brief in Excess of Fifteen Pages.


Dated: July 30, 2021                         Protect Our Parks, Inc.; Nichols Park Advisory
                                             Council; Stephanie Franklin; Sid E. Williams;
                                             Bren E. Sheriff; W.J.T. Mitchell; and Jamie Kalven

                                      By:    /s/ Michael Rachlis
                                                    One of their attorneys
Richard Epstein
16 Thomas Place
Norwalk CT 06853
Raepstein43@gmail.com

Michael Rachlis (IL Bar No. 6203745)
Rachlis Duff & Peel, LLC
542 South Dearborn Street, Suite 900
Chicago, Illinois 60605
(312) 733-3950 (gen.)
(312) 733-3952 (fax)
mrachlis@rdaplaw.net
   Case: 1:21-cv-02006 Document #: 81 Filed: 07/30/21 Page 2 of 2 PageID #:6789




                               CERTIFICATE OF SERVICE
                               U




       I hereby certify that on July 30, 2021, I electronically filed the foregoing Notice and

Plaintiffs’ Motion to File Brief in Excess of Fifteen Pages with the Clerk of the United States

District Court for the Northern District of Illinois, using the CM/ECF system. Copies of the

foregoing pleadings were served upon counsel of record via the CM/ECF system.



                                           U       /s/ Michael Rachlis

                                                   Rachlis Duff & Peel, LLC
                                                   542 South Dearborn Street, Suite 900
                                                   Chicago, IL 60605
                                                   Phone (312) 733-3950
                                                   Fax    (312) 733-3952
                                                   mrachlis@rdaplaw.net
